ORDER
PER CURIAM
Freddie Martin (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of the class A felony of second-degree murder, in violation of Section 565.021, RSMo. 2000, and the unclassified felony of armed criminal action, in violation of Section 571.015. Movant was sentenced as a prior and persistent offender pursuant to Section 558.016, RSMo. Cum. Supp. 2008, to current terms of life imprisonment, with one life term for each of the two counts. This Court affirmed his convictions and sentences in State v. Freddie Martin, 362 S.W.3d 488 (Mo. App. E.D. 2012). We affirm the motion court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).